October 17, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         BEATRICE ZARATE, Appellant

NO. 14-16-00038-CV                           V.

          ARIC RODRIGUEZ DBA MID-TOWN REALTY, Appellee
                 ________________________________

      This cause, an appeal from the judgment in favor of appellee, Aric Rodriguez
dba Mid-Town Realty, signed October 20, 2015, was heard on the transcript of the
record. We have inspected the record and find the trial court erred when it granted
summary judgment on appellant, Beatrice Zarate’s waiver affirmative defense. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.